08-3174-ag
         Tian v. Holder
                                                                                       BIA
                                                                                  Videla, IJ
                                                                               A079 683 166
                                UNITED STATES COURT OF APPEALS
                                    FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 22 nd day of January, two thousand ten.
 5
 6       PRESENT:
 7                            RALPH K. WINTER,
 8                            PIERRE N. LEVAL,
 9                            JOSÉ A. CABRANES,
10                                   Circuit Judges.
11
12       _______________________________________
13
14       ZHI YUNG TIAN,
15                Petitioner,
16
17                             v.                               08-3174-ag
18                                                              NAC
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL, *
21                Respondent.
22       _______________________________________
23
24
25


                          *
                    Pursuant to Federal Rule of Appellate Procedure
             43(c)(2), Attorney General Eric H. Holder, Jr. is
             automatically substituted for former Attorney General
             Michael B. Mukasey as respondent in this case.
 1   FOR PETITIONER:          Michael Brown, New York, New York.
 2
 3   FOR RESPONDENT:          Michael F. Hertz, Assistant Attorney
 4                            General; Terri J. Scadron, Assistant
 5                            Director; Wendy Benner-León,
 6                            Attorney, Office of Immigration
 7                            Litigation, United States Department
 8                            of Justice, Washington, D.C.
 9
10       UPON DUE CONSIDERATION of this petition for review of a

11   Board of Immigration Appeals (“BIA”) decision, it is hereby

12   ORDERED, ADJUDGED, AND DECREED, that the petition for review

13   is DENIED.

14       Zhi Yung Tian, a native and citizen of the People’s

15   Republic of China, seeks review of a June 5, 2008 order of

16   the BIA, affirming the August 12, 2005 decision of

17   Immigration Judge (“IJ”) Gabriel C. Videla, which denied his

18   application for asylum, withholding of removal, and relief

19   under the Convention Against Torture (“CAT”).    In re Zhi

20   Yung Tian, No. A079 683 166 (B.I.A. June 5, 2008), aff’g No.

21   A079 683 166 (Immig. Ct. N.Y. City Aug. 12, 2005).    We

22   assume the parties’ familiarity with the underlying facts

23   and procedural history in this case.

24       We review the agency’s factual findings, including

25   adverse credibility findings, under the substantial evidence

26   standard.    See 8 U.S.C. § 1252(b)(4)(B); see also Shu Wen

27   Sun v. BIA, 510 F.3d 377, 379 (2d Cir. 2007).    We review de

                                    2
1    novo questions of law and the application of law to

2    undisputed fact.   Salimatou Bah v. Mukasey, 529 F.3d 99, 110

3    (2d Cir. 2008).

4        The only issue before us in this case is whether the

5    agency’s adverse credibility determination was supported by

6    substantial evidence.   The agency found that Tian failed to

7    demonstrate that he was eligible for asylum or withholding

8    of removal based on past persecution.   Tian claimed that he

9    was detained, beaten, and fined for violating the family

10   planning policy.   Tian waived any challenge to the agency’s

11   denial of his applications for asylum and withholding of

12   removal based on his claimed fear of future persecution for

13   failing to pay an outstanding family planning fine.   His

14   conclusory argument fails to challenge the agency’s finding

15   that he failed to demonstrate such a fear of persecution

16   when his wife remained unharmed in China for several years

17   despite their alleged outstanding family planning fine.     See

18   Yueqing Zhang v. Gonzales, 426 F.3d 540, 545 n.7 (2d Cir.

19   2005).   In addition, Tian abandoned any challenge to the

20   agency’s finding that he did not demonstrate his eligibility

21   for CAT relief by failing to raise any such challenge in his

22   brief.

23       Substantial evidence supports the agency’s finding that


                                   3
1    Tian was not credible as to his claim that he suffered

2    persecution when he was detained, beaten, and fined for

3    having violated the family planning policy.     In finding him

4    not credible, the IJ reasonably relied on the implausibility

5    of Tian’s assertion that his wife returned home from hiding

6    to attend mandatory family planning examinations as well as

7    his confusing testimony regarding family planning officials’

8    discovery of the birth of his second daughter.     See Wensheng

9    Yan v. Mukasey, 509 F.3d 63, 66-67 (2d Cir. 2007); see also

10   Ying Li v. BCIS, 529 F.3d 79, 82 (2d Cir. 2008).

11       The IJ also reasonably found Tian not credible based in

12   part on the inconsistency between his statement in his

13   initial asylum application that his wife had been forcibly

14   aborted and his amended application and subsequent testimony

15   that his wife had not suffered such harm.     See Borovikova v.

16   U.S. Dep’t of Justice, 435 F.3d 151, 158-60 (2d Cir. 2006).

17   In fact, Tian testified under oath that he was familiar with

18   the contents of his initial application for asylum and that

19   every statement in that application was correct and true.

20   Tian further admitted that the statement in his initial

21   asylum application that his wife had been forced to have an

22   abortion was read back to him by his attorney and that he

23   had not indicated that such fact was incorrect.     In


                                  4
1    addition, contrary to Tian’s argument, the record does not

2    indicate that the IJ erred in finding his attempted

3    amendment of his application belated because he waited

4    almost two years to file such correction.

5        In finding him not credible, the IJ also reasonably

6    relied on Tian’s failure to submit sufficient evidence

7    corroborating his claim that family planning officials had

8    detained and beaten him for not paying a fine.      See Biao

9    Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007)

10   (recognizing that an applicant’s failure to corroborate his

11   or her testimony may bear on credibility because the absence

12   of corroboration in general makes an applicant unable to

13   rehabilitate testimony that has already been called into

14   question); see also Maladho Djehe Diallo v. Gonzales, 445

15   F.3d 624, 633-34 (2d Cir. 2006).

16       Ultimately, because a reasonable fact-finder would not

17   be compelled to conclude to the contrary, the IJ’s adverse

18   credibility determination was supported by substantial

19   evidence.     See Shu Wen Sun, 510 F.3d at 379.   Thus, the

20   agency reasonably denied Tian’s applications for asylum and

21   withholding of removal insofar as they were based on his

22   claim that he had suffered past persecution when he was

23   detained and beaten for violating the family planning

24   policy.     See Paul v. Gonzales, 444 F.3d 148, 156 (2d Cir.
                                     5
1    2006) (recognizing that a withholding of removal claim

2    necessarily fails if the applicant is unable to show the

3    objective likelihood of persecution needed to make out an

4    asylum claim and the factual predicate for the claims is the

5    same).

6        For the foregoing reasons, the petition for review is

7    DENIED.   As we have completed our review, any stay of

8    removal that the Court previously granted in this petition

9    is VACATED, and any pending motion for a stay of removal in

10   this petition is DISMISSED as moot. Any pending request for

11   oral argument in this petition is DENIED in accordance with

12   Federal Rule of Appellate Procedure 34(a)(2), and Second

13   Circuit Local Rule 34(b).

14                               FOR THE COURT:
15                               Catherine O’Hagan Wolfe, Clerk
16
17
18




                                   6